Citation Nr: 1626446	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension to include as secondary to PTSD.

2.  Entitlement to a disability rating for PTSD in excess of 50 percent prior to August 14, 2014 and a disability in excess of 70 percent thereafter.

3.  Entitlement an effective date earlier than August 14, 2014 for a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon as well as a May 2009 rating decision from the RO in San Diego, California.

The issue of entitlement to service connection for hypertension to include as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

 
FINDINGS OF FACT

1.  A May 2010 rating decision that denied entitlement to service connection for hypertension to include as secondary to PTSD became final, because the Veteran did not timely perfect an appeal after the RO issued a statement of the case (SOC).

2.  New and material evidence raising a reasonable possibility of substantiating the claim has been added to the record since the May 2010 rating decision.

3.  The Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas from February 10, 2009, but the Veteran's PTSD did not manifest in total occupational and social impairment throughout the period on appeal.

4.  The Veteran has been granted service connection for a disability that has been found to be 60 percent or more disabling since February 10, 2009, and the Veteran has been unable to secure and maintain substantially gainful employment since February 10, 2009. 


CONCLUSIONS OF LAW

1.  The May 2010 rating decision denying service for hypertension to include as secondary to PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).
 
2.  The criteria for reopening the Veteran's previously denied claim of service connection for hypertension to include as secondary to PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a disability rating of 70 percent from February 10, 2009 for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 9411 (2015).

4.  The criteria for an effective date of February 10, 2009 for TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of the issue of whether new and material evidence has been submitted to reopen previously denied claims, there are additional notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696   (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board in April 2016, and a transcript is of record.

The Veteran was provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that the Veteran objected to the adequacy of several of his VA examinations.  

In a June 2009 notice of disagreement (NOD), the Veteran indicated that a March 2009 examination to determine the severity of his PTSD was inadequate, because the examiner allegedly did not take into account the Veteran's reported lay symptoms in the following ways: the examiner allegedly incorrectly stated that the Veteran denied depression, because the Veteran reported that he had been prescribed medication for panic attacks and anxiety; the examiner allegedly failed to report the marital problems caused by the Veteran's PTSD; and the examiner allegedly erroneously concluded that the Veteran was capable of handling his financial affairs, because his wife handles his financial affairs.  

After reviewing the Veteran's complaints the Board finds that the March 2009 examination is adequate for rating purposes.  First depression is different from and not necessarily related to panic and anxiety, and the examiner also reported that the Veteran experienced panic and anxiety anyway.  Second, the examiner reported how the Veteran praised his wife for putting up with him in spite of his eccentricities, and the Board finds that this properly memorializes the Veteran's contention that his PTSD strains his marriage.  Finally, being capable of managing one's financial affairs is not the same as actually managing one's financial affairs, and the examiner indicated that the Veteran's wife manages his financial affairs.  Therefore, the Board finds that the examiner properly took the Veteran's reported lay symptoms into consideration in forming the medical opinions presented in the March 2009 examination, and it is valid for rating purposes.

In a June 2009 statement the Veteran's spouse objected to the March 2009 examination for the following reasons: the examination was allegedly only 20 minutes long, the examiner allegedly incorrectly indicated that the Veteran denied depression and suicidal ideation, and the examiner did not take into consideration the effects of the Veteran's prescription medication in evaluating the severity of the his mood, anxiety, and panic attacks.  It is unclear from the record exactly how long the examination took, but a review of the examination indicates that it is based on a full mental, physical, occupational, and social history, and that it contains sufficient pertinent opinions to adequately develop the record in compliance with VA's duty to assist.  The examination report indicates that the Veteran denied depression and thoughts of harming others, and, by her own admission, the Veteran's spouse was not present during the conversation.  

Moreover, regardless of the length of the examination, the medical professional providing the examination is presumed to know what questions to ask and the amount of time needed to complete an appropriate assessment.  The Board lacks the medical expertise to evaluate how long an examination requires, and the length of time of an examination does not render the examination adequate or inadequate. 

In a June 2010 NOD, the Veteran's representative challenged the adequacy of a January 2010 VA examination.  Specifically, the Veteran's representative pointed out an alleged inconsistency between the fact the examiner indicated the Veteran experience flashbacks and the fact that the examiner indicated that the Veteran doesn't experienced hallucinations.  The Board notes that this alleged inconsistency is also present in the March 2009 examination.  Nevertheless, the Board finds that both examinations adequate for rating purposes, because both examinations discuss a wide variety of symptoms other than hallucinations.  Furthermore, there is no dispute that both examiners acknowledged that the Veteran was experiencing flashbacks in forming their opinions; even though both examiners apparently distinguish between flashbacks and hallucinations.

The Veteran's representative also claimed that the January 2010 VA examination was inadequate, because the examiner allegedly did not take into account the Veteran's lay descriptions of suicidal and homicidal ideation or obsessive rituals.  As described infra, the Veteran wife submitted a statement describing the behavior that both the Veteran and his wife have characterized as obsessive rituals prior to the examination.  The January 2010 VA examination indicates that the examiner reviewed the claims file, statements from collaterals, and a collateral statement from the Veteran's wife.  Therefore, the Board is satisfied that the examiner took the description of the behavior that the Veteran believes should be characterized as obsessive rituals into account in forming a medical opinion.  Furthermore, the Board is not convinced that the representative's claim that the Veteran did not deny homicidal or suicidal ideation during a conversation that the representative was not present is adequate grounds for finding the January 2010 examination inadequate. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Appellant in adjudicating this appeal, because VA's duties to notify and assist have been met.



New and Material Evidence: Service Connection for Hypertension

The RO issued a rating decision in May 2010 which denied service connection for hypertension.  The RO found that the hypertension was not documented in-service or within one year of separation from service.  Nevertheless, the Veteran's theory of service connection at the time was that his hypertension was secondary to his PTSD, and he submitted a favorable medical opinion in support of this contention.  The RO found, however, that the favorable medical opinion was not supported by adequate rationale.  Furthermore, a January 2010 VA examination indicated that the Veteran's hypertension was most likely not caused by his PTSD, because anxiety and panic attacks, such as those caused by PTSD, result in temporarily elevated blood pressure rather than sustained hypertension.  The Veteran submitted a timely NOD in June 2010, and, in July 2013, the RO issued a SOC.  The Veteran failed to perfect a timely appeal, and, therefore, the May 2010 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.  The Veteran filed to reopen his claim  in November 2014, and, in July 2015, the RO denied his claim.  The Veteran appealed.
 
In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Since the May 2010 rating decision the Veteran has submitted three new medical opinions suggesting that his hypertension is secondary to PTSD.  The three medical opinions are new, because they were not contained within the record prior to May 2010 rating decision; and they are not cumulative for the following reasons: they are all based years of treatment records and medical literature that were not available prior to May 2010, two out of three of the authors of the medical opinions had not offered a previous medical opinion, and one medical opinion indicates that the Veteran's hypertension was aggravated - the opinion used the term exacerbated - by his PTSD when previous medical evidence related to whether his hypertension was caused solely by his PTSD.  The opinions are relevant, because they specifically opine on the factual controversy at issue in the case; whether or not the Veteran's PTSD was caused or aggravated by his hypertension.  Finally, the three new opinions from competent medical professional raise a reasonable possibility that the Veteran will successfully substantiate his claim.  Therefore, new and material evidence has been submitted, and the claim shall be, and is hereby, reopened. 

Increased Rating: PTSD

The Veteran contends that he is entitled to a disability rating in excess of 50 percent prior to August 14, 2014 and in excess of 70 thereafter for PTSD.  As described infra, the Veteran is entitled to a disability rating of 70 percent from February 10, 2009; the date his increased rating claim was received.

The Veteran first filed for service connection for PTSD in September 2006, and, in March 2008, the RO granted service connection and assigned a disability rating of 50 percent effective the date the claim was received.  In February 2009, the Veteran submitted an increased rating claim alleging that his PTSD had gotten worse, and, in May 2009, the RO denied his increased rating claim.  The Veteran appealed.  In September 2014, the Veteran's disability rating was increased to 70 percent effective August 14, 2014.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for PTSD are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, when a mental disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

VA treatment records from February 2008 to February 2009 indicate the Veteran sought treatment for PTSD due to symptoms including: anxiety, depression, panic attacks, and difficulty traveling on buses unattended.

In his February 2009 increased rating claim, the Veteran reported that his PTSD had gotten worse, and that he felt that a higher rating was warranted. 

The Veteran underwent a VA examination in March 2009.  The Veteran reported that he was last employed two years prior to the examination (approximately March 2007), and he claimed that he was too anxious to search for a new job.  The Veteran indicated that he attended church irregularly, but did not participate in social clubs.  The Veteran stated that he got along well with his wife, but he also stated that she is a saint for tolerating his eccentricity.  The Veteran's relationship with his adult children was strained, but he indicated the strained relationship was probably due to his relationship with them during their childhood.  

During the March 2009 VA examination, the Veteran reported the following symptoms: anxiety, tension, and irritability, frequent panic attacks when in public or in crowds, jumpiness, being easily startled, hyper-alertness, insomnia, obsessive fears of change including fear of moving from California to Oregon, impaired memory and concentration, heightened anxiety and physiologic reactivity when reminded of combat, as well as nightmares, intrusive thoughts, and rare flashbacks of combat in the Republic of Vietnam.  The Veteran denied depression, thoughts of harming himself or others, and auditory or visual hallucinations.  The Veteran indicated that he handles his own activities of daily living and can drive a car, but he indicated that his wife handles the household finances.  

The March 2009 VA examiner observed that the Veteran was neatly dressed and well-groomed, and that he was on time, polite, cooperative, and reliable.  The examiner did not observe an overtly anxious, depressed, or manic mood, panic attacks, or obsessive rituals.  The examiner determined that the Veteran was correctly oriented as to time, place, person, and purpose, with intact judgment and insight.  The examiner indicated that the Veteran's mood was neutral.  The examiner opined that the Veteran was mentally capable of managing any benefits he may be awarded; had no mental impairment with respect to the activities of daily living; and had moderate mental symptoms and impairment.

The Veteran submitted a June 2009 NOD challenging the examiner's conclusions.  First, the Veteran claimed that the fact that he reported being prescribed medication for anxiety and panic attacks indicated that he did not deny experiencing depression.  Second, the Veteran indicated that his PTSD had strained his marriage.  Third, the Veteran concluded that the fact that his wife managed all of his financial affairs indicated that he was incapable of managing his own financial affairs.  Finally, the Veteran opined that he had deficiencies with family relations, judgment, and thinking and mood due to symptoms from obsessional rituals which interfere with routine activities such as traveling alone.

The Veteran submitted a letter from his spouse dated from June 2009.  The Veteran's spouse opined that the March 2009 VA examiner's conclusion regarding the Veteran's mood was incorrect, because the Veteran's medication, prescribed to manage his psychiatric symptoms, had recently been changed.  The Veteran's spouse reported that the Veteran is unable to travel alone due to his panic attacks.  The Veteran's spouse stated that, while the Veteran had been employed, he worked in a warehouse with a great deal of freedom of movement, and that he averaged over four and a half weeks of sick time per year.  According to his spouse, since the Veteran was laid off he simply sits in the backyard, has no friends, avoids almost everything, and is unable complete an application for a new position due to the anxiety of the unknown.  The Veteran's spouse claimed that the Veteran has angry, emotional outburst that strain his family relationships, and that the Veteran engages in obsessive rituals such as checking doors and windows and constantly washing his hands.

VA treatment records indicate that the Veteran participated in individual and group therapy for his PTSD from February 2009 to November 2009.  The Veteran was consistently alert and oriented to person, place, time, and circumstance, and consistently his mood and affect were euthymic and congruent respectively

The Veteran submitted a July 2009 medical opinion from a VA physician that indicated that he experiences severe PTSD with significant panic attacks which affect his functioning at home and in social settings, and that he is disabled and unable to work due to his severe panic attacks.

The Veteran submitted a July 2009 medical opinion signed by a VA therapist and VA psychologist.  The opinion indicated that the Veteran's PTSD had drastically impacted his occupational, interpersonal, marital, and social functioning.  According to the opinion, the Veteran reported panic attacks, intrusive thoughts, recurrent nightmares, difficulty sleeping, foreshortened sense of future, and intense psychological distress when exposed to internal or external cues that symbolize his combat experiences, and that, in order to cope, the Veteran avoids environments and activities known to trigger significant emotional distress.  Finally, the opinion stated that the Veteran's PTSD symptoms create extreme difficulty maintaining a job, engagement in previously enjoyed activities, attending social or family functions, going to unfamiliar places, and that such that the loss of functioning has been a significant stressor for the Veteran and his family.

The Veteran underwent a suicide risk assessment in October 2009, which found no suicidal ideation, intent, or plan.  Nevertheless, a mental health treatment record from that same month indicated that the Veteran had suicidal ideation without a plan.

The Veteran submitted a personal statement in November 2009.  The Veteran stated that his PTSD caused him to experience severe panic attacks, and that, due to his severe panic attacks, he was unable to complete an application to seek employment.

The Veteran was evaluated by a social worker at a VA facility in December 2009.  The Veteran reported experiencing chronic panic attacks that negatively impacted his life on many occasions including: preventing him from going out in public unattended, preventing him from flying on planes, and caused him to experience panic attacks while riding on busses.  The Veteran described being triggered by sounds, smells, and situations, and he also indicated that he has nightmares and an anger problem.  The Veteran indicated that he has fleeting thoughts of suicide from time to time, but that he has no intention of following through with it.  The VA social worker observed that the Veteran was dressed casually, easy to converse with and open about the details of his life, and that the Veteran was alert and oriented in four spheres.  The social worker determined that the Veteran's memory and cognition were grossly intact, and that his insight and judgement were intact.  The social worker indicated that the Veteran's speech rate was normal and that his thought processes were linear and reality based.

VA treatment records indicate that the Veteran screened positive for depression in December 2009.

The Veteran underwent another VA examination in January 2010.  The Veteran reported that his supportive wife provided him with ongoing assistance, but he also indicated that he does not have any friends.  The Veteran reported experiencing flashbacks, nightmares, and panic attacks.  The Veteran indicated that he was usually accompanied when traveling on a bus or by car, and that he managed his own medications; but that he currently stayed in bed for much of the day.  

The January 2010 examiner observed that the Veteran was marginally dressed and groomed; his speech spontaneous, clear, and coherent; his affect appropriate; and his mood hopeless and dysphoric.  The examiner indicated that the Veteran was oriented to person, time, and place.  The examiner identified the following symptoms: mild impaired memory, avoidance of thoughts, feeling, conversations, activities, places, or people associated with trauma, difficulty falling or staying asleep, irritability, hypervigilance, exaggerated startle response, persistent anxiety, and panic attacks.  The examiner determined that the Veteran was capable of managing his own financial affairs.  The examiner opined that there was evidence of reduce reliability and productivity due to PTSD symptoms.  The Veteran was not employed at the time, but the examiner noted that while the Veteran was previously able to maintain stable employment throughout his adult life when he was able to work at his own pace and move around his workspace.  

The January 2010 examiner assigned a global assessment of functioning score (GAF) of 55 to 60.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health. Scores range between zero and 100.  Higher scores correspond to better mental health. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  A GAF score of 55 to 60 is associated with moderate symptoms.  Id.

The Veteran underwent a mental health assessment at a VA facility in February 2010.  The Veteran indicated that he is married, and that he moved from California to Oregon in order to be close to one of his children as well as several family members.  The Veteran reported experiencing nightmares, flashbacks, irritability, and hypervigilance.  The Veteran denied experiencing hallucinations as well as active suicidal and homicidal ideation.  The VA psychiatrist observed that the Veteran's speech was normal and that his affect had full range without signs of anxiety.  The psychiatrist also indicated that the Veteran's thought process was linear, and his insight and judgment were baseline.  The psychiatrist also noted that the Veteran had some mild memory deficits, but that these appeared to be potentially related to limited interest in testing.  The psychiatrist indicated that the Veteran's suicide risk estimation appeared low overall.

In a June 2010 NOD, the Veteran's representative indicated that the Veteran's PTSD prevents him from being employed at a workplace where his wife is not also present.  The representative claimed that the Veteran's flashbacks should be considered hallucinations.  The representative stated that the Veteran claimed that he is engaged in obsessional rituals, such as hand washing and checking doors and windows at night, and that the examiner did not take these into consideration when forming the opinion.

The Veteran's wife also submitted a statement in June 2009 claiming that the Veteran's flashbacks including a flashback while the Veteran was driving that nearly led to a traffic accident are sufficiently uncanny that they should be considered auditory and visual hallucinations; that the Veteran engages in acts on violence including pulling a gun on a neighbor over a dispute over a parking spot as well as slamming a Vietnamese man's head into the lid of a trashcan when the man refused to leave the Veteran's property; that the Veteran engages in obsessive rituals including compulsive hand washing as well as compulsive organization of furniture, clothing, and dishware; that the Veteran cannot leave his house alone; and that the Veteran is incompetent to manage is financial affairs or prescription medication.

The Veteran's son submitted a statement in August 2010 indicating that the Veteran had difficulty writing checks.  The Veteran's wife also submitted another statement in August 2010 indicating that the Veteran was incompetent to manage his financial affairs.

In a December 2010 VA treatment record the Veteran described an incident in a Costco where he grabbed a Vietnamese man by the neck and laid him on the floor; resulting in him being ejected from the Costco without any legal intervention.

A December 2012 VA treatment record indicates that the Veteran is unemployable due to his PTSD, and the Veteran experiences flashbacks caused by noises and smells including one incident that nearly caused a traffic accident.

VA treatment records indicate that the Veteran continued to seek treatment for PTSD from June 2013 to June 2015.

The Veteran underwent another VA examination in June 2013.  The Veteran reported that he has a relationship with his wife, two of his sons, and his brother.  The Veteran indicated that he has panic attacks four to five times per week, experienced depression and anxiety as well as chronic sleep impairment, has daily nightmares, is in bed six to seven hours per day; has passive suicidal ideation with no intent; and washes his hands whenever he walks by a sink.  The Veteran denied homicidal ideation, but described several incidents of becoming markedly angered when interacting with people of Vietnamese descent; including an incident at Costco.  

The June 2013 examiner observed that the Veteran was casually dressed with poor to fair grooming; had normal speech; had mild psychomotor agitation due to nervousness; had a restricted or flattened affected; had an anxious mood; had linear thought processes, and had good memory, insight, and judgement.  The examiner opined that the Veteran's PTSD manifests in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner concurred with the Veteran's assessment that he would be able to successfully work in the same open-space work environment that he was in before he was laid off.  Finally, the examiner determined that the Veteran is capable of managing his own financial affairs.

The Veteran underwent another VA examination on August 14, 2014.  The Veteran reported that he has a relationship with his wife, but that he does not have any friends.  The Veteran indicated that he is close to people from his veteran's group, but that he does not associate with any of these people outside of the veteran's center.  The Veteran reported the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, impairment of short and long term memory; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and suicidal ideation.

The examiner observed that the Veteran's grooming was at the low end of average; his affect was flat; his thought process logical and linear.  The August 2014 examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  The examiner opined that the Veteran's severe anxiety negatively impacts his ability to work, and that the Veteran's poor concentration and memory would make learning new tasks in a competitive work environment very difficult.  Additionally, the examiner noted that the Veteran's irritability and high need for control would make it very difficult for the Veteran to take direction or have regular contact with co-workers or the public.  The examiner determined that the Veteran was competent to manage his financial affairs.

The Veteran and his spouse testified at a personal hearing in April 2016 that the Veteran experienced flashbacks and panic attacks, and that his PTSD symptoms made it difficult for him to obtain employment and strained his marriage.  See Transcript. 

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 70 percent prior to August 14, 2014.  The record contains reports from the Veteran and his wife that the Veteran engaged in multiple violent actions prior to August 14, 2014 including: pulling a gun on a neighbor, smashing a Vietnamese man's head against a trashcan lid after the man refused to leave the Veteran's property, and being ejected from a Costco after grabbing a Vietnamese man by the neck and forcing him down onto the floor.  The Board is convinced that these incidents evidence impaired impulse control adequately described as unprovoked irritability with periods of violence, and that, therefore, the Veteran's PTSD has manifested in occupational and social impairment with deficiencies in most areas.

The effective date of the increased rating shall be February 10, 2009; the date the Veteran's increased rating claim was received.  The Board notes that the Veteran's representative raised the possibility that the Veteran could be entitled to an effective date earlier than when the Veteran's increased rating claim was received pursuant to 38 C.F.R. § 3.400(o).  See Transcript, p. 11.  Nevertheless, after reviewing the PTSD symptoms that the Veteran manifested prior to February 10, 2009, the Board concludes that it is not factually ascertainable that the Veteran manifested occupational and social impairment with deficiencies in most areas within one year prior to that date.  The Board recognizes that the Veteran manifested anxiety, depression, panic attacks, and difficulty traveling on buses unattended.  Nevertheless, the Veteran's difficulty traveling on buses was due to his panic attacks; see December 2009 VA Treatment Record; and the Veteran's panic attacks were taken into consideration when assigning him a 50 percent rating.  See March 2008 Rating Decision.  The anxiety and depression are not specifically mentioned in the March 2008 rating decision, granting a disability rating of 50 percent, but the evidence is not sufficient to demonstrate that the severity of these symptoms warrants a higher rating.  See Mauerhan; see also Vazquez-Claudio.  

The weight of the evidence is not sufficient to demonstrate that the Veteran is entitled to a total disability rating, because the Veteran is not totally socially impaired.  The Veteran has maintained a relationship with his wife throughout the period on appeal.  Additionally, the Veteran has been able to maintain relationships with his brother, some of his children, and with other veterans during the period on appeal.  The Veteran's ability to form and maintain at least some relationships indicates that he is not totally socially impaired.  The Board recognizes that the Veteran's PTSD has strained the his relationships including his relationship with his wife, but this level of strain is taken into account when assigning a disability rating of 70 percent.  

The weight of the evidence also indicates that the Veteran is not totally occupationally impaired.  The Board recognizes that the Veteran has been unemployed throughout the period on appeal, and that he reports being unable to even apply for new employment based on a fear of unknown work conditions.  Furthermore, the August 2014 VA examination indicates that the Veteran's anxiety, memory problems, and irritability would make employment difficult.  The Veteran has indicated, however, that he would be able to work in an open setting, like the position he previously had before he was laid off, or that he could work at a job where his wife would be able to work alongside him.  The Board recognizes that it would be difficult to find an employer who could guarantee, even prior to applying for a position, to either of those two conditions, but the Veteran could conceivably find some kind of employment either working for another employer as a warehouse worker, going into business with his wife, or working for the same employer as his wife.

Finally, the Board takes note that throughout the period on appeal medical professional have consistently indicated that the Veteran is oriented to person, place, and time, and that his thought processes are linear; and that his speech is normal or clear.  

The Board notes that the Veteran's disability rating is based on the manifestations of the Veteran's symptomology, and it does not rely on any ameliorating impacts of prescription medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

Here, the weight of the probative evidence of record demonstrate that the Veteran's PTSD manifests in occupational an social impairment with deficiencies in most areas.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating of 70 percent is granted effective February 10, 2009.
 



Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria applicable to PTSD require the Board to take into consideration the Veteran's occupational and social impairment due to his PTSD.  These terms are broad and, by their very nature require, the Board to consider the Veteran's health holistically and globally.  Furthermore - although the Board is provided with an illustrative list of symptoms associated with each disability rating - the Board must take into consideration the existence and severity of all mental symptoms when determining the Veteran's level of occupational and social impairment.  See Mauerhan; see also Vazquez-Claudio.  That is, the Board necessarily considers all of PTSD related symptoms within the scheduled rating criteria.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The Veteran contends that he is entitled to an effective date for TDIU earlier than August 14, 2014.  As described infra, the Veteran is entitled TDIU effective February 10, 2009.  

As previously noted, the Veteran filed for an increased rating claim on February 10, 2009, and, during the pendency of that claim he alleged that he was unable to secure and maintain gainful employment due to his service-connected disabilities.  The Veteran's increased rating claim for PTSD raised the issue of TDIU.  See Rice.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Typically, TDIU is awarded on a schedular basis, which requires that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  As of this decision, the Veteran has been assigned the following disability ratings for the following service-connected disabilities: 50 percent for PTSD prior to February 10, 2009 and 70 percent thereafter; 10 percent for tinnitus; and a noncompensable rating for bilateral hearing loss.  The Veteran meets this rating criteria.

As previously noted the Veteran is not totally occupationally impaired, because he is able to work in an open-space warehouse environment or at a job where his wife is present.  Nevertheless, the Board finds that it would be extremely difficult for the Veteran to obtain such a posting, particularly in light of the fact that the Veteran's PTSD symptoms causes him difficulty in even applying for jobs if he is unsure of the exact conditions of the posting before applying.  Therefore, the weight of the evidence indicates that the Veteran is unable to secure and maintain gainful employment, and TDIU is granted. 


ORDER

New and material evidence having been received, the Veteran's claim for service connection for hypertension to include as secondary to hypertension is reopened.

A disability rating of 70 percent for PTSD is granted effective February 10, 2009; subject to the laws and regulations governing the award of monetary benefits.

A total disability rating for PTSD is denied.

TDIU is granted effective February 10, 2009; subject to the laws and regulations governing the award of monetary benefits.


REMAND

As discussed supra, the Board has reopened the Veteran's claim for service connection for hypertension to include as secondary to PTST, because the Veteran submitted new and material evidence.  Specifically, the Veteran submitted three medical opinions suggesting that his hypertension was either cause or aggravated by his previously service-connected PTSD.  However, none of the opinions provided any rationale for their conclusions.  

The favorable medical opinions are sufficient, however, to trigger VA's duty to assist, and, therefore, the matter must be remanded for a new VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion of record as to the etiology of the Veteran's hypertension.  If an opinion cannot be provided without an examination, one should be provided. The examiner should answer the following questions:

a) Is it at least as likely as not (50 percent or more) that the Veteran's hypertension was caused by his service connected disabilities PTSD.  Why or why not? 

b) Is it at least as likely as not (50 percent or more) that the Veteran's hypertension was aggravated (permanently increased beyond the natural progression of the disability) by his service connected disabilities PTSD.  Why or why not? 
The examiner's opinion should discuss the three favorable medical opinions dated August 4, 2014, August 5, 2014, and August 12, 2014 suggesting that the Veteran's hypertension was caused or aggravated by his PTSD.  The records are located on pages 1/12, 3/12, and 4/12 of a VBMS entry for Medical Treatment Record - Government Facility posted August 22, 2014.

If it is believed that the Veteran's PTSD aggravated his hypertension, a baseline level of hypertension prior to the aggravation should be identified.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


